Title: From Benjamin Franklin to John Alleyne, 9 August 1768
From: Franklin, Benjamin
To: Alleyne, John


This well known letter was apparently first published in The Gentleman’s Magazine, LIX (1789), 384–5; the printed version differs substantially from the draft in only a few passages, noted below. Little is known about John Alleyne: he was the son of Thomas Alleyne of Queen Street, Westminster, was admitted to the Middle Temple in 1767, married Nancy Rosewell of Clapton on May 29, 1768, published The Legal Degrees of Marriage Stated and Considered … (London, 1774), and died at Hackney in 1777; his widow died at Brighton in 1797. The evidence about Alleyne’s relationship with the Franklin family is even scantier. He seems to have been a friend of the William Franklins, and especially of Betsy, from their days in England. It is clear that Benjamin Franklin had known his family and been his mentor for some time, particularly in his studies; but there is no other record of this background, and the few subsequent letters that survive indicate nothing except that the two remained at least intermittently in touch for the next five years.
 
Dear Sir,
[August 9, 1768]
You made an Apology to me for not acquainting me sooner with your Marriage. I ought now to make an Apology to you for delaying so long the Answer to your Letter. It was mislaid or hid among my Papers, and much Business put it out of my Mind, or prevented my looking for it and writing when I thought of it. So this Account between us if you please may stand balanced.
I assure you it gave me great Pleasure to hear you were married, and into a Family of Reputation. This I learnt from the Public Papers. The Character you give me of your Bride, (as it includes every Qualification that in the married State conduces to mutual Happiness) is an Addition to that Pleasure. Had you consulted me, as a Friend, on the Occasion, Youth on both sides I should not have thought any Objection. Indeed from the Matches that have fallen under my Observation, I am rather inclined to think that early ones stand the best Chance for Happiness. The Tempers and Habits of young People are not yet become so stiff and uncomplying as when more advanced in Life, they form more easily to each other, and thence many Occasions of Disgust are removed. And if Youth has less of that Prudence that is necessary to manage a Family, yet the Parents and elder Friends of young married Persons are generally at hand to afford their Advice, which amply supplies that Defect; and by early Marriage, Youth is sooner form’d to regular and useful Life, and possibly some of those Accidents Habits or Connections that might have injured either the Constitution or the Reputation, or both, are thereby happily prevented. Particular Circumstances of particular Persons may possibly sometimes make it prudent to delay entering into that State, but in general when Nature has render’d our Bodies fit for it, the Presumption is in Nature’s Favour, that she has not judg’d amiss in making us desire it. Late Marriages are often attended too with this farther Inconvenience, that there is not the same Chance the Parents shall live to see their offspring educated. Late Children, says the Spanish Proverb, are early Orphans: A melancholly Reflection to those whose Case it may be! With us in N. America, Marriages are generally in the Morning of Life, our Children are therefore educated and settled in the World by Noon, and thus our Business being done, we have an Afternoon and Evening of chearful Leisure to our selves, such as your Friend at present enjoys. By these early Marriages we are blest with more Children, and from the Mode among us founded in Nature of every Mother suckling and nursing her own Child, more of them are raised. Thence the swift Progress of Population among us unparallel’d in Europe. In fine, I am glad you are married, and congratulate you cordially upon it. You are now more in the way of becoming a useful Citizen; and you have escap’d the unnatural State of Celibacy for Life, the Fate of many here who never intended it, but who having too long postpon’d the Change of their Condition, find at length that ’tis too late to think of it, and So live all their Lives in a Situation that greatly lessens a Man’s Value: An odd Volume of a Set of Books, you know, is not worth its proportion of the Set; and what think you of the Usefulness of an odd Half of a Pair of Scissars? It cannot well cut any thing. It may possibly serve to scrape a Trencher.
Pray make my Compliments and best Wishes acceptable to your Spouse. I am old and heavy, and grow a little indolent,  or I should ere this have presented them in Person. I shall make but small Use of the old Man’s Privilege, that of giving Advice to younger Friends. Treat your Wife always with Respect. It will procure Respect to you, not from her only, but from all that observe it. Never use a slighting Expression to her even in jest; for Slights in Jest after frequent bandyings, are apt to end in angry earnest. Be studious in your Profession, and you will be learned. Be industrious and frugal, and you will be rich. Be sober and temperate and you will be healthy. Be in general virtuous, and you will be happy. At least you will by such Conduct stand the best Chance for such Consequences. I pray God to bless you both, being ever Your truly affectionate Friend 
B Franklin
